Title: James Madison to Chester Bailey, 26 April 1826
From: Madison, James
To: Bailey, Chester


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 26. 1826
                            
                        
                        I have just recd. yr letr. of 12. postmarked 22. It is proper that I sd acknowledge the friendly views you
                            have mingled with the other considns. which led to the painful communication it makes. I shall write to yr. debtor,
                            & press on him, the immediate return you advise & promise to promote. Shd. the want of a sum for his
                            travelling expences be an obstacle, you will oblige me by advancing as much. It shall be speedily replaced. The amt. due
                            for his board & bill, will be a subject for imediate considn. on his arrival. It will be my wish to enable him to
                            do what is right as soon as possible, but the call being unforeseen, is not within the pecuniary arrangements for which I
                            am prepared; Delay therefore will be unavoidable. But whatever it may be, it can not be worse than the prospect from any
                            disagreeable resort, as an alternative on the spot. With friendly respects
                        
                            
                                
                            
                        
                    